                                          Case 3:18-md-02843-VC Document 453 Filed 05/29/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     IN RE: FACEBOOK, INC. CONSUMER                     Case No. 18-md-02843-VC (JSC)

                                   8     PRIVACY USER LITIGATION
                                                                                            DISCOVERY ORDER NO. 4
                                   9     This document relates to:
                                  10     ALL ACTIONS
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          This MDL matter has been assigned to this Court for management of discovery. As
                                  14   discussed at the discovery status conference held on May 29, 2020, the Court orders as follows:
                                  15          1.      Search Terms Protocol and Information Exchange. The parties shall attempt to
                                  16   agree on a search terms protocol and information exchange pursuant to their agreed-upon
                                  17   schedule. If they are unable to agree, they shall submit their competing proposals to the Court by
                                  18   noon on Friday, June 5, 2020 and the Court will hold a video hearing at 2:00 p.m. that same day.
                                  19   The Court is hopeful that the parties will reach agreement and no hearing will be necessary.
                                  20          2.      Privilege Log Protocol. The parties shall agree on a privilege log protocol on or
                                  21   before June 12, 2020. If they are unable to agree, any dispute shall be submitted to the Court on or
                                  22   before noon on June 18, 2020 to be discussed at the next day’s Status Conference.
                                  23          3.      Next Status Conference. The next status conference shall be June 19, 2020 at 9:00
                                  24   a.m. The parties shall submit a joint status update by noon the day before the conference. The
                                  25   joint submission shall update the Court on the status of the tasks the Court ordered the parties to
                                  26   complete at the last status conference, as well as identify the tasks that should be performed during
                                  27   the next two weeks. The parties shall exchange their portions of the joint submissions by noon
                                  28   two days before the status conference and then meet and confer by video no later than 9:00 a.m. on
                                          Case 3:18-md-02843-VC Document 453 Filed 05/29/20 Page 2 of 2




                                   1   the date the joint submission is due and then revise their respective portions accordingly such that

                                   2   a joint submission is filed by noon the day before the status conference. Each party’s portion of

                                   3   the joint submission shall not exceed four pages with no more than 10 pages of attachments (if

                                   4   any).

                                   5           IT IS SO ORDERED.

                                   6   Dated: May 29, 2020

                                   7

                                   8
                                                                                                    JACQUELINE SCOTT CORLEY
                                   9                                                                United States Magistrate Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         2
